DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/11/22.
The traversal is on the ground(s) that Claim 12 does not simply recite inserting fluid into two reservoirs. Instead, claim 12 includes features involving how such fluid would flow through a microfluidic system based on the arrangement of different components of the microfluidic system.  This is not found persuasive because the restriction requirement was made between a process and apparatus with the restriction relying on the process being capable of being practiced by hand; pipetting a first sample into a sample reservoir, and pipetting a second sample into a further reservoir by hand.  The mere use of a pipette for the addition of a sample to a device that starts the method process, flowing of sample through a flow channel.  Without the addition of the sample by hand the method would not be able to be performed.    
The requirement is still deemed proper and is therefore made FINAL.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 12-18 are cancelled.   

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant claims are allowable over the closest prior art of Blanenstein et al. and Chung et al. because both prior art do not teach a sample reservoir for receiving a sample and a metering volume reservoir, the sample reservoir and a first side of the metering volume reservoir being interconnected through a first channel with a first flow resistance so as to allow filling of the metering volume reservoir with a metered amount of sample, a further reservoir for receiving a second fluid, the further reservoir being interconnected with the metering volume reservoir at the first side via a second channel having a second flow resistance being smaller than the first flow resistance, a first valve for blocking flow of the sample from the metering volume reservoir into the second channel, a second valve connected to a second side of the metering volume reservoir for controlling the blocking and flowing of sample from the metering volume reservoir through a third channel, and a first timing circuitry for controlling the second valve as function of the filling of the further reservoir, wherein the first timing circuitry allows opening of the second valve and allows sample to flow from the metering volume reservoir through the third channel to a processing and/or analysis system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797